In two actions to foreclose mortgages in which the defendants counterclaimed for release of certain property from the mortgage liens, plaintiffs appeal, as limited by their brief, from so much of two orders of the County Court, Dutchess County, both dated January 3, 1980, as granted defendants’ motions for summary judgment releasing the described property from the mortgage liens. Appeals dismissed as academic, without costs or disbursements. Since the motions involved herein were for summary judgment, we are empowered to search the record (see Southern Assoc. v United Brands Co., 67 AD2d 199, 204; *647Yanarella v McClane, 16 AD2d 982). We find that subsequent to January 3, 1980 (the date of the orders on appeal) the mortgages were foreclosed and the debts satisfied. Accordingly, the mortgages were extinguished and plaintiffs have no basis upon which to challenge the release of the subject property from the mortgage liens (cf. Whitestone Sav. & Loan Assn. v Allstate Ins. Co., 34 AD2d 787, affd 28 NY2d 332). Titone, J. P., Lazer, Gulotta and Martuscello, JJ., concur.